NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DANIEL JAMAR BROWN, DOC #R53553,           )
                                           )
              Appellant,                   )
                                           )
v.                                         )    Case No. 2D18-1554
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Frank Quesada, Judge.

Daniel Jamar Brown, pro se.



PER CURIAM.


              Affirmed.



SILBERMAN, SLEET, and BADALAMENTI, JJ., Concur.